Citation Nr: 1637778	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depressive disorder, bipolar disorder, dysthymic disorder, and anxiety.

2. Entitlement to service connection for arthritis of the joints, to include rheumatoid arthritis and osteoarthritis of the bilateral knees, ankles, and shoulders, neck and back.

3. Entitlement to service connection for a stomach condition.

4. Entitlement to service connection for an enlarged liver.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to a compensable rating for service-connected postoperative epigastric hernia with residual tender scar.


REPRESENTATION

Veteran represented by:	John V. Tucker, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1994.

The service connection claims come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the RO adjudicated the Veteran's psychiatric claim as 
entitlement to service connection for a mental disorder also claimed as bipolar and/or schizophrenic.  The medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Concerning the arthritis claim, the RO originally adjudicated the claim as entitlement to service connection for rheumatoid arthritis; the record contains diagnoses of rheumatoid arthritis and osteoarthritis.  In an April 2016 statement, the Veteran's representative asserted that the Veteran sustained injuries to his bilateral knees, ankles, and back, and the medical evidence notes injuries to the shoulders and neck.  In order to encompass the various, relevant diagnoses of record, the issues have been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran's increased rating claim comes before the Board on appeal from a December 2009 rating decision by the RO which denied a compensable rating.  In March 2010, the Veteran filed a notice of disagreement (NOD) with that decision and also requested a temporary total rating for convalescence from hernia surgery.  In an April 2010 rating decision, the RO granted a 100 percent rating for surgical treatment from January 19, 2010 to March 1, 2010, and continued the noncompensable rating from that date.  

The Board observes that the Veteran's representative asserted in April 2016 that the stomach condition claim should also be expanded to encompass a claim of entitlement to an increased rating for the epigastric hernia condition.  Additionally, in August 2010, the Veteran submitted claims for service connection for "residuals, hernia, status post-surgical repair," and "painful, tender, surgical scar (abdomen)."  Since those claims relate to the Veteran's hernia condition, the Board construes them as claims for an increased rating.  However, as just discussed, the Veteran filed a timely NOD for this claim in March 2010.  Therefore, the claim remains open and the Board retains jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App 37, 46-47 (2009).  To date, a statement of the case (SOC) has not been issued concerning this claim.  

In September 2013, the Veteran requested to appear at a Travel Board hearing, but withdrew his hearing request in December 2015.  No other hearing request remains pending.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for a psychiatric disorder, arthritis of the joints, a stomach condition, sleep apnea, and entitlement to a compensable rating for postoperative epigastric hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In April 2016, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw from appellate review his claim of entitlement to service connection for an enlarged liver.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for an enlarged liver have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R.    §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In April 2016, prior to the Board promulgating a decision, the Veteran, through his representative, submitted correspondence stating that he wished to withdraw his appeal of the issue of entitlement to service connection for an enlarged liver.  Therefore, the Board finds that the April 2016 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to service connection for an enlarged liver.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for enlarged liver have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for an enlarged liver is dismissed.


REMAND

The Board finds that the remaining service connection claims must be remanded to provide VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning first to the psychiatric claim, the Veteran essentially contends that his psychiatric symptoms manifested during service leading him to engage in misconduct beginning in March 1993 which subsequently resulted in his being "chaptered out."  Service records submitted by the Veteran include counseling forms from 1993 documenting the Veteran's failures to participate in a night fire exercise, pay financial obligations, report to duty, and writing bad checks.  In July 1993, the Veteran was barred from re-enlistment for nonpayment of debts.  In October 1993, he was demoted and required to forfeit pay for being absent from his unit.   In November 1993, the Veteran underwent a medical examination for "chapter."  His DD-214, Certificate of Release or Discharge from Active Duty, indicates that he was separated for misconduct but under honorable conditions.  

In October 2008, the Veteran underwent a VA general medical examination.  He reported having strange feelings while in the military which led to his financial problems and to being absent without leave, and, ultimately, to being chaptered out.  

The Veteran's Social Security Administration (SSA) records contain a July 2009 psychological examination report.  During that examination, the Veteran reported that he had been having trouble focusing since 1993 while in service, and that he had been depressed and had memory problems since 2000.  The examiner diagnosed major depressive disorder with alcohol dependence in full sustained remission, and assigned a Global Assessment of Functioning (GAF) score of 55.  
The record contains a signed acknowledgement from Dr. Miller, a VA psychiatrist, that the Veteran's psychiatric condition is likely related to service.  However, the statement does not contain a rationale, and no link between in-service symptoms and the current psychiatric symptomatology was provided.  However, as discussed, the low threshold of the McLendon standard has been met, and an examination will be scheduled.

Moving to the arthritis claim, the Veteran's service treatment records note various reports of bilateral knee and ankle and back injuries from April 1989 to August 1992.  The Veteran reported that he was first diagnosed with arthritis in 2001.  In an October 2008 VA general medical examination, the Veteran reported that his only physical complaints were neck and left shoulder stiffness and pain related to a worker's compensation injury when he fell off a roof in 1994.  VA treatment records include a June 2009 rheumatology consult, in which the veteran reported that he fell off an 11-foot high roof in 1994, and that he landed on his right shoulder, neck, and back and was stiff and sore.  Once again, the Board finds that the McLendon standard has been met, and the Veteran should be afforded an orthopedic examination.  

Addressing the stomach complaint, the service treatment records include a July 1992 assessment of mild constipation.  In November 2009, a VA clinician noted ongoing chronic constipation.  As the Veteran has asserted that he essentially has suffered from abdominal pain and constipation since service, a VA examination should be scheduled.

Concerning the sleep apnea claim, the Veteran has reported that he suffered sleep apnea symptoms during service.  The Board notes that the Veteran is competent to report such, as some sleep apnea symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The record contains a November 2011 private polysomnogram report diagnosing sleep apnea and an October 2012 diagnosis of obstructive sleep apnea by a VA clinician.  Thus, the Veteran should be afforded a sleep apnea examination.

Finally, concerning the compensable rating for postoperative epigastric hernia claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Additionally, various treatment records must be requested.  These consist of (1) the Veteran's complete service personnel records; (2) VA treatment records from the Biloxi VA Medical Center (VAMC), to include related outpatient clinics; (3) treatment records from the Pensacola VAMC and related outpatient clinics dating since October 2013; (4) records from West Florida Hospital; and (5) records from Lakeview Medical Center in Pensacola.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the Veteran's appeal concerning entitlement to a compensable rating for postoperative epigastric hernia.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Request (1) the Veteran's service personnel records, (2) VA treatment records from the Biloxi VAMC, to include related outpatient clinics, and (3) records from the Pensacola VAMC and related outpatient clinics dating since October 2013.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide completed release forms for West Florida Hospital and Lakeview Medical Center.  After securing the necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from August 2010 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of schizoaffective disorder, depressive disorder, dysthymic disorder, and anxiety.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that schizoaffective disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the incidents of misconduct beginning in March 1993, including being absent for a night fire exercise, failing to pay financial obligations, writing bad checks, and failing to report to duty.  In doing so, the examiner should address on the Veteran's assertion that these episodes represented a manifestation of his psychiatric symptoms during service.  The examiner should also address Dr. Miller's May 2014 statement linking the Veteran's psychiatric symptoms to service.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for an examination by an orthopedist.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of (i) rheumatoid arthritis and (ii) osteoarthritis in the bilateral knees, ankles, shoulders, neck, and back.  If no such conditions are present, the examiner should report whether such has been present during the pendency of the claim (since October 2010).

b. For any joints in which rheumatoid arthritis and/or osteoarthritis are present during the pendency of the claim, is it at least as likely as not (50 percent probability or greater) that the arthritis in that joint is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the various reports of bilateral knee and ankle and back injuries during service, as well as the October 2008 VA general medical examination conducted by Dr. Halter.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the Veteran for a stomach examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any stomach disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since October 2010).

b. If any stomach conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the July 1992 assessment of mild constipation, November 2009 note of ongoing chronic constipation, and the Veteran's reports that he has suffered from abdominal pain and constipation since service.  The examiner should also discuss whether any stomach condition noted is, in fact, a manifestation of the service-connected postoperative epigastric hernia with residual tender scar. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. Schedule the Veteran for a sleep apnea examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he has suffered from symptoms of sleep apnea since service, and the November 2011 private polysomnogram report diagnosing sleep apnea and an October 2012 diagnosis of obstructive sleep apnea by a VA clinician.
A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

8. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


